 

ye 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Page1of14 PagelD5

IN THE UNITED STATES DISTRICT COURT

  

iat AN

wi COURT

oy

ond HIN 5 PM 3:5
FOR THE NORTHERN DISTRICT OF TEXAS BIE JUR 5 300

DALLAS DIVISION

3-19CV- 1355N

CAS

SHIRLEY A. FLOWERS, Pro Se,

5002 Bay View

Garland, Texas 75043

Plaintiff,
V

 

GARY C. THOMAS, President, Executive Director,
DART (Dallas Area Rapid Transit),

ANTHONY RAGINS, Assistant Manager,
JACOB JAMES, Safety Officer,

‘ATU’ (Amulgamated Transit Union) Local 1338,
DAVID HOBDEN, Interim Director Operation Safety,

KENNETH DAY, VINCENT TIMMONS, KATHY PHILLIPS, Et al,

Defendants

QUI TAM COMPLAINT, AND
COMPLAINT FOR DAMAGES, AND
MOTION FOR TRIAL BY JURY
MOTION FOR EMERGENCY RESTRAINING ORDER AND INJUNCTIVE RELIEF

 
Case 3:19-cv-01355-N-BK Document3 Filed 06/05/19 Page 2of14 PagelD6

COMES NOW, Shirley A. Flowers, Pro Se, herein referred to and known as
Plaintiff, being a Lay person unskilled and unlearned of The Law, Rules Of Court, Rules
Of Civil Procedure, Rules Of Evidence, U.S. Constitutional Law, Applicable State of
Texas Laws relating to the matters herein presented, and any and all other relevant and
germane Laws, Rules, Regulations, Codes, Statutes, etc., and therein Plaintiff does
respectfully ask The Court to apply The Rule Of Liberality in both interpreting and
construing this pleading, and now submits this Qui Tam Complaint (Pursuant to and
consistent with The Federal ‘Whistle Blower Act’), Complaint For Damages, And Motion
For Trial By Jury, And Motion For Emergency Restraining Order And Injunctive Relief,

and would show The Court the following in support:

1. Whereas Plaintiff solemnly swears and avers under penalty of perjury and
prosecution by law that all the herein related statements, facts, information, and
events are true and correct and Plaintiff intends to testify to same in Court at trial.

2. Whereas Plaintiff further states that as a direct result of the continually increasing
overt and intentional abject denials of her Constitutional and Employee Rights by
DART, It’s Managerial Staff, Managers, and others both known and unknown to
Plaintiff compounded by the further denial of any information, facts, evidence,
statements, videos, reports, etc., that are all justly and rightly due Plaintiff in
order for her to have a fair hearing in and on the allegations DART has levied
against her, Plaintiff has been forced to seek the necessary intervention and

assistance of The Court by way of this action.
 

Case 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Page 3o0f14 PagelD 7

3. Whereas be it further known, that pursuant to the foregoing Statements 1 and 2,

and Plaintiff discovering daily of both express overt intentional fraud and denial of
Plaintiffs Employee Rights and U.S. Constitutional Rights, Plaintiff expressly
reserves the right to Supplement, Amend, Brief, and otherwise make necessary
changes including submission of relevant and germane Evidentiary Documents
up to commencement of Trial.

. Whereas Plaintiff states ‘Part-N-Parcel’ as a ‘Condition of Employment’ she is
required to be a ‘Dues Paying Member’ of The ‘ATU’ Amulgamated Transit Union
Local 1338, whereby every pay a specific amount of funds is designated as
‘Union Dues’, and then is Deducted from her Pay, with the express
understanding that not only is this a perquisite and on-going requisite for
continuing employment with DART (Dallas Area Rapid Transit) as a Driver/Bus
Operator, that also The Plaintiff would have personal representation by a Union
Representative at any and all Hearings including but not limited to ‘Disciplinary
Hearings’ and any and all other Hearings, with the key word being ‘Represented’
with full understanding and implied and legal meaning of ‘Representation’.

_ Whereas Plaintiff was intentionally led to believe that she would have any and all
her Employee Rights fully protected, asserted at all times, and that her Union
Representative would aggressively and diligently investigate any allegation of
alleged violation of DART Policy and represent her to ensure that she is not
wrongly nor maliciously charged, and more importantly, that she would have
benefit of representation along with being provided copies of any and all

documents, evidence, statements, reports, witnesses, etc., necessary for her to
Case 3:19-cv-01355-N-BK Document3 Filed 06/05/19 Page 4of14 PagelD8

adequately and effectively mount and prepare, and then defend herself should
the need become necessary, yet this has not happened, despite Plaintiff
ensuring that her ‘Union Dues’ are indeed regularly paid in full and are current.

6. Whereas Plaintiff states that she knows personally and has witnesses where
exactly what was and is being done to her in an overt and crass manner in
DART’s blatant attempt to wrongly terminate her in retaliation for her questioning
her lack of adequate representation and being denied provision of the DART
Materials (Evidence, Reports, Videos, Statement’s, Witnesses, etc.,) against her
for the malicious charge DART has preferred against her.

7. Whereas Plaintiff states that being employed by DART as a Bus Driver/Operator,
she is charged with and Certified as a Safe Bus Driver/Operator, and does at all
times not only maintain and ensure that she diligently adheres to all DART Bus
Operator Driver Policy, she also maintains Safe Driving Practice and Procedures
at all times.

8. Whereas with all the foregoing being true and correct, Plaintiff was presented
with a ‘DART Interoffice Memorandum Nmber CM# 7016 0910 0001 9765 5883
in which Anthony Ragins, Assistant Manager for DART issued a ‘Written Warning
for the alleged violation of the DART Hourly Employment Manual to wit:

Section 8.3 Unacceptable Conduct
H. Safety Violation

5. Operation of a vehicle or other equipment in an unsafe
manner.
 

Case 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Page5of14 PagelD9

9. Whereas same ‘Written Warning’ claims: DESCRIPTION OF OCCURRENCE:

“ .. The Operator was involved in an event with another vehicle while operating
coach 39103 at Forney and Wimbelton....”

10. Whereas The OPERATOR STATEMENT: “...Operator stated in the report that

‘BUS WAS WESTBOUND AT FORNEY AND WIMBLETION [SIC], AT A BUS
STOP, AFTER PICKING UP CUSTOMERS | CHECKED MY MIRRORS TO
MAKE SURE THAT EVERYTHING WAS CLEAR, THEN | PROCEEDED TO
MOVE FORWARD, WHILE DRIVING A TRUCK TURN FROM MY LEFT SIDE
TO MAKE A RIGHT TURN IN FRONT OF MY BUS, IN DOING SO HE HIT THE
BIKE RACK CAUSING DAMAGE TO IT AND A CUSTOMERS BIKE, ...”

JUSTIFICATION OF CLASSIFICATION: ‘This event was classified as a
‘PREVENTABLE ACCIDENT’ as the operator failed to ensure the clearance
prior to merge back in to the traffic...”

11.Whereas the alleged ‘Preventable Accident’ as noted on the foregoing Interoffice

Memorandum is claimed to have occurred on January 18", 2019 in which
Plaintiff was ‘provided’ a Written Warning’ and the ‘Disciplinary Action’ taken

against Plaintiff at that time was “...’Retrained One Day’.

42.Whereas despite diligently requesting all the relevant and germane Information,

Facts, Evidence, Reports, Video(s), Statements, Investigative Findings, etc., and
not having been provided same, Plaintiff therein was forced to present a ‘Fatally
Defective’ defense to the accusation of a ‘Preventable Accident’ having been
denied her Due Process Rights, Plaintiff was summarily ‘Found Guilty’ of ‘A

Preventable Accident’.
 

Case 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Pageéof14 PagelD 10

13. Whereas Plaintiff did diligently and timely following prescribed DART Policy, did

‘File an Appeal.

14. Whereas circa May 22"4, 2019, Plaintiff received via U.S.P.S. Certified Mail

Number 7010 1870 0003 4939 5618, a Letter from David Hobden, The Interim
Director Operation Safety in which he states: “...In accordance with DART’s
administrative review processes, | have completed my review [sic] your appeal
regarding your accident of January 18", 2019 involving DART’s coach #39103.
After a thorough review of the Safety Department’s documentation and your oral
presentation at the appeal hearing | have concluded that this accident was
preventable. ... Therefore, | am upholding the Safety Specialist’s investigation

and finding that his was a preventable accident...”

15.Whereas Plaintiff knows of substantial Evidence to the contrary that is in the

exclusive custody and control of both DART, It’s Safety Department, The ‘ATU’
(Amulgamated Transit Union Local 1338), The involved Police Department and
it’s Police Officers and Investigators that will exonerate Plaintiff of this Claim,
Finding, and Upholding of Plaintiff having allegedly been involved in a
‘Preventable’ Accident, and that DART, The ‘ATU’, (Amulgamated Transit
Union), DART Safety Department, Appeal Hearing Process Officers and others
both known and unknown to Plaintiff have not only Tampered with and otherwise
Concealed same Evidence allowing the wrongful ‘Finding’ and Upholding of
Plaintiff allegedly being involved in a ‘Preventable’ Accident, but that in fact The

‘ATU’ (Amulgamated Transit Union), just as they have in several other cases and
 

Case 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Page 7of14 PagelD 11

with and against individuals that Plaintiff knows of, likewise Concealed, Withheld,
and otherwise denied other DART Bus Driver/Operators the relevant and critical
evidence, reports, videos, etc., that would have exonerated them of the
allegations against them. Instead at least 1 that Plaintiff knows of was summarily

discharged on the same type of flimsy case against that Driver/Operator.

16. Whereas Plaintiff will show, prove, and provide evidence to The Court and Jury

of the fraudulent tactics used by DART, The ‘ATU’, and others known and
unknown to Plaintiff expressly for Terminating Bus Driver/Operators at the
express behalf of DART without benefit of any Due Process of The Law, nor any
of their Employee Rights while simultaneously committing fraud charging the
Plaintiff and other DART Bus Driver/Operators for what is deemed ‘Union
Protection’ and not doing so and or providing representation that is so sub-
standard as to be a mockery and ensures that The Plaintiff and other DART Bus
Driver/Operators are denied even a modicum of Due Process and Justice and
are consistently and continually found ‘Guilty’ of both ‘manufactured’ accidents as
well as contrived ‘Guilt’, while taking their money which is directly tantamount to
Theft By Deception and Obtaining Money Under False Pretenses and Deceptive

Trade Practices.

47.Whereas Plaintiff states that it this is an Emergency Request for Intervention by

The Court and The Protection The United States Constitution and Texas State
Labor Laws Provide for the abhorrent actions by DART and The ‘ATU’

(Amulgamted Transit System), and same request includes but is not limited to:
 

Case 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Page 8of14 PagelID 12

Plaintiff respectfully asks That The Court Take Jurisdiction of The Matter and
Mandate that DART and it’s quasi Appeal Board not conduct any Hearing on her
Appeal in this matter without same being conducted before The Court and Jury,
and that further prior to the conductance of same, that DART and It’s Safety
Board and or all others involved directly, indirectly, or otherwise immediately
provide and furnish to Plaintiff True and Correct Copies of any and all Materials,
Records, Reports, Investigative Findings, Videos, Witnesses Statements, etc., to
Plaintiff to enable Plaintiff to thoroughly review same to be able to both prosecute
this Qui Tam Action against DART and The ‘ATU’ (Amulgamated Transit Union),
as well as all involved other Party's, and that further, Plaintiff respectfully
requests that The Court issue an Order of Injunction against DART from taking
any type of Punitive and or Disciplinary Action against Plaintiff pending the
conductance of the trial requested herein by Plaintiff and a final ‘Finding’ by The
Court and that same Injunction Prevent DART from: Terminating Plaintiff, Laying
Her Off, Placing her on any type of Leave (Administrative or Otherwise), and
taking any other adverse action against Plaintiff as DART is known for direct
retaliation against Bus Driver/Operators for being ‘Whistle Blower’s against
DART and The ‘ATU’ (Amulgamated Transit Union),s Fraudulent Practices and

Illegal Actions.
 

Case 3:19-cv-01355-N-BK Document 3 Filed 06/05/19 Page9of14 PagelD 13

18.Whereas Plaintiff does further respectfully ask that The Court deem this an
Emergency as herein so stated and cited and take immediate action and Issue
the herein sought Restraining Order and Order of Injunction in the interest of Due
Process of The Law and Justice, and Plaintiff further asks that The Court Seal

this Action in the interest of safety and well-being of Plaintiff.

Whereas Plaintiff states that all the herein foregoing are true and correct facts,
events, and information, and that Plaintiff solemnly swears and avers same is true
and correct and intends to testify to same in Court under the penalty of perjury and

prosecution by law.

Respectfully Prayed,

nove 14/19 1 Mealy Thaler

Shirle? A Flowers, Pro Se
5002 Bay View

Garland, Texas 75043
(972) 998-5455
ShirleyannO6@yahoo.com
. Lt
Case 3:19-0v-01388-N-8k orouanin uhshete bage 10 0f 14 PagelD 14

Dallas Area Rapid Transit
P.O, Box 660163

 

 

DART Dallas, TX 75266-0163
° 214-749-3278
CERTIFIED MAIL: 7010 1870 0003 4939 5618°
May 22, 2019

Ms. Shirley Flowers- 27476
5002 Bay View
Garland, Tx 75043

Dear Ms. Flowers:

In accordance with DART’s administrative review processes, I have completed my review your
appeal regarding your accident of January 18, 2019 involving DART’s coach #39103.

After a thorough review of the Safety Department’s documentation and your oral presentation at
the appeal hearing I have concluded that this accident was preventable.

Therefore, I am upholding the Safety Specialist’s investigation and finding that this was a
preventable accident. .

In the event you do not agree with my decision, in accordance with Section 9.13B, step 2 of the
DART Hourly Employment Manual, you may appeal this decision within (5) working days of the
receipt of notification. The appeal must be in writing and must state the reason(s) you believe
this accident was “non-preventable”. You must deliver the written appeal request to Ms. Juana
De La Cruz the Safety Representative for the office of Operations Safety at 1401 Pacific Ave.,
Dallas, Texas in cubicle 4402 or by e-mail jdelacru@dart.org or fax 214-749-3670.

Should you have any questions pertaining to this decision, please call Operations Safety at
(214) 749-3346.

 

Sincerely,
David Hobden

Interim, Director Operation Safety

c: Kenneth Day Vincent Timmons Jacob James
Kathy Phillips Anthony Ragin File
bt 2 #

 

  

INTEROFFICE MEMORANDUM
iM qolb 0410 0001 995 5¢8&D
DATE: —_ January 31, 2019
TO: Shirley Flowers / #27476
FROM: Anthony Ragins, Asst. Manager
SUBJECT: Written Warning- Preventable Accident

This is to inform you are being issued a written warning for the following violation of the DART Hourly

Employment Manual:
Section 8.3 Unacceptable Conduct
H. Safety Violation od
5. Operation of a vehicle or other equipment in an unsafe
manner.

On January 31, 2019, Jacob James, Safety Specialist informed me that you were involved in a preventable
accident on January 18, 2019.

DESCRIPTION OF OCCURRENCE: The Operator was involved in an event with another vehicle
while operating coach 39103 at Forney and Wimbelton.

OPERATOR STATEMENT: Operator stated in the report that” BUS WAS WESTBOUND AT
FORNEY AND WIMBLETION , AT A BUS STOP,AFTER PICKING UP CUSTOMERS I
CHECKED MY MIRRORS TO MAKE SURE THAT EVERYTHING WAS CLEAR, THEN I
PROCEEDED TO MOVE FORWARD, WHILE DRIVING A TRUCK TURN FROM MY LEFT
SIDE TO MAKE A RIGHT TURN IN FRONT OF MY BUS, IN DOING SO HE HIT THE BIKE
RACK CAUSING DAMAGE TO IT AND A CUSTOMERS BIKE, “

JUSTIFICATION OF CLASSIFICATION: This event was classified as a PREVENTABLE
ACCIDENT as the operator failed to ensure the clearance prior to merge back in to the traffic.

Our records indicate you were involved in a preventable accident on the following dates:
Date Management Response Retrained

01/18/2019 Written Warning One day

 

 

 

 

 

 

 

You have been counseled on your preventable accident and it has been explained to you that it is

unsatisfactory. You_are scheduled to report for retraining on TBD at 201 N. Peak, second floor,
Training Department at 8:00 a.m.

You will return to regular duty on TBD. Once again, you are hereby encouraged to improve your
performance.

If your performance does not improve and you have another preventable accident before July 18, 2021,
further disciplinary action will be taken as per Section 8.3, Unacceptable conduct; (H) Safety violation (5)
operation of vehicle or other equipment in an unsafe manner.
Paint: kihibit 2 fage a of 3

3:19-cv-01355-N- cument 3 Filed 06/05/19 Page 12o0f14 PagelD 16
Written Warning. reventable ont ent 9 9
Shirley Flowers / #27476

January 31, 2019

Page 2

Within five (5). working days of your receipt of this notice, you have the right to appeal the
classification to Donna Johnson, Manager, Industry Safety & Health by providing a written
notification can be mailed to mail code #7215 or faxed 214-749-3670 to the attention of Donna

Johnson and/or Juana Delacruz.
Section 9.13 A (1) of the Hourly Employment Manual which states:
9.13. Accident Appeal Process (Revised 10-01-02)

A. If an employee does not agree with an accident classification and wishes to appeal it, they can
do so through the accident appeal process. The first step in the process is as follows:

1. Within five days of receipt of the written classification, an appeal must be made to the
Safety Manager or their designee. The appeal must be in writing, and must specifically state
the reason(s) the employee believes the accident is not preventable.

Your failure to appeal within the time specified will forfeit your right to appeal and this action will
become final. You may submit your appeal individually or through your representative. You are also
reminded of the Employee's Assistance Program (EAP), which is there for your benefit if their service

is needed.

E4 E4Health: 1-800-227-2195
www.hellok4.com
Username: dart
Password: dart

       
   

 

 

. Yee
SAM x 2"\- IT
Anthony Ragits, Asst. Manager Date
East Dallas Bus Operations
AR/dms
Received by: Shirley Flowers / #27476 Date
c: ELR

Employee Personnel File
a , LHb- Eithibit Za
/. Case 3:19-cv-01355-N-BK st ae valet cea FARSI, age Ma 14 Cape f 3

ACCIDENT CLASSIFICATION
DATE: 1/31/2019

CLASSIFICATION : PREVENTABLE ——FILE# : D117665
EMPLOYEE NAME: SHIRLEY FLOWERS EMPLOYEE ID: 27476 ACCIDENT DATE: 1/18/2019
DIVISION: EDBOF EMPLOYEE CONTACT: 1/28/2019

LOCATION OF ACCIDENT: Forney and Wimbelton.

 

ROUTE: 11103 VEHICLE: BUS VEHICLE ID: 39103

DART VEHICLE DAMAGE: YES DAMAGE TO OTHER PROPERTY: YES
INJURIES: OPERATOR: NO PASSENGER: NO OTHER: NO
EQUIPMENT MALFUNCTION ALLEGED: NO ACTION TAKEN: N/A

DESCRIPTION OF OCCURRENCE: The Operator was involved in an event with another vehicle while operating coach 39103 at
Forney and Wimbelton.

OPERATOR STATEMENT: Operator stated in the report that” BUS WAS WESTBOUND AT FORNEY AND WIMBLETION , ATA
BUS STOP,AFTER PICKING UP CUSTOMERS | CHECKED MY MIRRORS TO MAKE SURE THAT EVERYTHING WAS CLEAR, THEN |
PROCEEDED TO MOVE FORWARD, WHILE DRIVING A TRUCK TURN FROM MY LEFT SIDE TO MAKE A RIGHT TURN IN FRONT OF
MY BUS, IN DOING SO HE HIT THE BIKE RACK CAUSING DAMAGE TO IT AND A CUSTOMERS BIKE, “

FIELD SUPERVISOR /POLICE STATEMENT: FS: Operator stated as she aboard passengers at the bus stop then proceeded, A 2011
white truck Ford F 250 driven by Mr. Roberto Lemus of 3416 Cypress Ave careened around the bus making contact with bus 39044
front bicycle rack and bicycle that was on board the rack.... PR: UNIT #2 WAS TRAVELING EASTBOUND IN THE 4700 BLOCK OF
WIMBELTON. IN THE MAIN LANE. UNIT #1 WAS TRAVELING EASTBOUND IN THE 00 BLOCK OF WIMBELTON RD. UNIT #1 TURNED
IMPROPERLY FROM ONG LANE MAKING A RIGHT HAND TURN FROM WIMBELTON RD. INTO A IVATE DRIVE COLLIDING 4-RBQ-1 TO
12-FL-1 TO UNIT #2

JUSTIFICATION OF CLASSIFICATION: This event was classified as a PREVENTABLE ACCIDENT as the operator failed to ensure
the clearance prior to merge back in to the traffic.

30 MONTH ACCIDENT/INCIDENT HISTORY: PRIOR PREVENTABLE ACCIDENTS 1: PRIOR PREVENTABLE INCIDENT: 5
VIDEO: 30XQ-2B6MZ SPEAR REPORT #: 105119779 SPEAR REPAIR COST: 879.94

Safety Officer’s Signature: Jacob Jamey Date: 1/31/2019
Employee’s Signature: . Date:

Date: 2-"I- | 4

APPEAL PROCESS: A Preventable Classification may be appealed by submitting a written statement referencing the file
number above explaining why this event is believed to be a Non-Preventable Classification. Fax to the Director of
Operations Safety within 5 days of receipt of this classification. Fax # 214-749-3670 or email to Jdelacruz@dart.org.

 

Manager’s Signature:

 

“age Loti
OS-1Arev818
  
 

 

 

| RECEIVE
1844 ev. 0617)- CABS FP oy.01355-N-BK BL¥AnOVERS Hedsho Page 14 of 34 aD ge

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or othe
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for:
purpose of initiating the civil docket sheet. (SEE INSTR UCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS She, Aol Owerre DEFENDANTS “Dp ART Saas DISTAICT GAURr

 

 

 

 

 

DISTRICT OF TEXAS

 

 

(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOC. IN OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
38°1LICV-1355N
If. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases ony), and One Box for Defendant)
111 U.S. Government @3 > Federal Question DE PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State Incorporated or Principal Place a4 04
of Business In This State
42 U.S. Government 114 Diversity Citizen of Another State 4 2 © 2 Incorporated and Principal Place o5 os
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O33 © 3. Foreign Nation O86 6
Foreign Country

 

 

Click here for: Nature of Suit Code Descriptions.

  
   

     
  
 

IV. NATURE OF SUIT race an 2x in One Box ey

   

    
  
    

 

     

      
   
     

       
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Ome Related Seizure 1 422 Appeal 28 USC 158 (9 375 False Claims Act
7 120 Marine © 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability G 690 Other 28 USC 157 3729(a))
(J 140 Negotiable Instrument Liability ( 367 Health Care/ (7 400 State Reapportionment
(J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | PROPERLY RIGHTS —|0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights (1 430 Banks and Banking
7 151 Medicare Act (7 330 Federal Employers’ Product Liability J 830 Patent © 450 Commerce
0) 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application |{J 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability (J 840 Trademark Corrupt Organizations
1) 153 Recovery of Overpayment Liability PERSONAL PROPERTY [LABOUR TU SOCTAR SECURITY | 0 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 370 Other Fraud 6 710 Fair Labor Standards 0 861 HIA (1395ff) (3 490 Cable/Sat TV
© 160 Stockholders’ Suits (3 355 Motor Vehicle ( 371 Truth in Lending Act © 862 Black Lung (923) J 850 Securities/Commodities/
(J 190 Other Contract . Product Liability ( 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 3 864 SSID Title XVI © 890 Other Statutory Actions
1 196 Franchise Injury C1 385 Property Damage 0 740 Railway Labor Act (1 865 RSI (405(g)) (7 891 Agricultural Acts
Personal Injury - Product Liability 751 Family and Medical (J 893 Environmental Matters
Leave Act (1 895 Freedom of Information
“| PRISONER PETITIONS | 790 Other Labor Litigation cA < Act
210 Land Condemnation Habeas Corpus: CO 791 Employee Retirement o 370 Taxes sW Ss. Plaintiff 7 896 Arbitration
G 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) C1 899 Administrative Procedure
1 230 Rent Lease & Ejectment 442 Employment & 510 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
(1 240 Torts to Land 3 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 1 530 General CI 950 Constitutionality of
290 All Other Real Property 03 445 Amer. w/Disabilities - | 535 Death Penalty State Statutes
Employment Other: J 462 Naturalization Application
(1 446 Amer. w/Disabilities - | 540 Mandamus & Other |( 465 Other Immigration
Other 0 550 Civil Rights Actions
1 448 Education (1 555 Prison Condition
(1 560 Civil Detainee -
Conditions of
Confinement
Vv. RIGIN (Place an “X” in One Box Only)
Original 112 Removed from © 3  Remanded from C14 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. hie Statute eae ic on are fili cite jurisdictional statutes unless diversity):
«$-CA0 2: ee. yace Ss
Vi. CAUSE OF ACTION Brief description of cause: D ( “ ( xd 0 c —
enial wf Due Poc5ocs + Pry oO) L6G
VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND, CHECK YES only if demanded Complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. ht OOM JURY DEMAND: es No
VIII. RELATED CASE(S) )
(See instructions):
IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
